ALLOWANCE
Response to Amendment
The applicant’s amendment 01/28/2022 has been entered.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a recessed luminaire, comprising a trim comprising a trim body, a flange, and a cover section, wherein the flange extends out from the trim body at an opening of the trim and wherein the trim body and the flange are formed as a single integrated component, wherein when the trim is installed in a ceiling, the flange extends outwardly below a ceiling surface and remains visible from below the ceiling surface, wherein the cover section is opposite the opening, and wherein a sidewall of the trim body is located above the opening and below the cover section and wherein the trim body and cover section form a cavity of the trim, a junction box attached to the trim and located adjacent the sidewall of the trim body outside the cavity of the trim, wherein the junction box includes a first wire routing opening located below the cover section, and wherein a second wire routing opening is formed in a substantially flat portion of a the sidewall of the trim body located below the cover section, wherein the first wire routing opening and the second wire routing opening are aligned such that a wire routed between the first wire routing opening and the second wire routing opening is routed below the cover section; and a light source socket, wherein the light source socket is attached to the trim, and wherein as specifically called for the claimed combinations.
The closest prior art, Cummings et al (US 5,738,436), does not include when the trim is installed in a ceiling, the flange extends outwardly below a ceiling surface and remains visible from below the ceiling surface, wherein the cover section is opposite the opening, and wherein a sidewall of the trim body is located above the opening and below the cover section and wherein the trim body and cover section form a cavity of the trim, that the junction box includes a first wire routing opening located below the cover section, and wherein a second wire routing opening is formed in a substantially flat portion of a the sidewall of the trim body located below the cover section, and the first wire routing opening and the second wire routing opening are aligned such that a wire routed between the first wire routing opening and the second wire routing opening is routed below the cover section as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Cummings et al reference in the manner required by the claims. 
To clarify the allowance, the applicant has amended the independent claims to recite additional features not taught by Cummings et al. These features are directed to the disposition of the flange, the positioning of the junction box, the positioning/alignment of the wire routing openings. While the flange as claimed is notoriously old and well-known, limitations directed to junction box and wire routing openings, in combination to the rest of the claim, would require substantial undue reconstruction of the prior art in order to reject the claim. As such, the Examiner is required to allow. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875